Citation Nr: 1700632	
Decision Date: 01/10/17    Archive Date: 01/18/17

DOCKET NO.  13-13 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The appellant served in the Army National Guard.  He had a period of active duty for training (ACDUTRA) from March 1981 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In August 2016, the appellant testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the proceeding is associated with the electronic claims file.


FINDING OF FACT

The most probative evidence of record is against a finding that hepatitis C had its clinical onset in service or is otherwise related to military service.


CONCLUSION OF LAW

The criteria for establishment of service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016). Compliant notice was provided in December 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The appellant's service treatment records are on file, as are various post-service medical records, and lay statements from the appellant.  A VA examination has been conducted and an opinion obtained. 

In August 2016, the appellant testified at a Board hearing.  As there is no allegation that the hearing provided to the appellant was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may additionally be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 2014).

The Board has reviewed all the evidence in the record. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The appellant contends that he was infected with hepatitis C as a result of air gun inoculations he received during basic training.  He believes that the inoculation guns were not cleaned between shots.  His service treatment records indicate vaccinations for small pox and tetanus in April 1981.

In this case, treatment records dated in April 2009 indicate a diagnosis of hepatitis C.  The appellant indicated he had been vaccinated by air gun in the military, that he had a tattoo placed by a friend about 30 years ago and that he had a DUI around 20 years ago and was incarcerated for a year.  He denied any IV or intranasal drug use.

In March 2009, the Veteran was diagnosed with hepatitis C and it was noted that his hepatitis C possibly came from a tattoo done years ago.  The record contains a November 2013 statement from a registered nurse indicating the appellant was diagnosed with hepatitis C in 2009 and his only risk factor for exposure was air gun inoculation which she stated "is a plausible risk of exposure to hepatitis C."  In April 2015, a physician's assistant, who worked in gastroenterology with the National Guard, provided a statement indicating that the appellant's only risk factor for hepatitis C was that of air gun inoculations while in the military.  He stated that "it has been deemed reasonable in previous evaluations that air gun inoculations increase the risk of viral hepatitis C".

Based on this positive evidence along with evidence of other hepatitis risk factors in the record, VA scheduled the appellant for an examination to consider the etiology of his hepatitis C.  The appellant underwent an examination in April 2015.  The examiner commented that his history was very complicated because he had multiple "skin/surgical exposures" both prior to and following military duty including open skin wounds (chainsaw injury, archery injury, motor vehicle accident with stitches to the head, appendectomy at age 18 prior to era of hepatitis C isolation), a prison term of one year and a tattoo.  The examiner indicated that all of those represented potential sources of hepatitis C, especially jail time and having a tattoo.  The examiner recognized the appellant's argument that he received multiple immunizations at the time of military enlistment in 1981 that involved an air gun inoculation system in which he claimed the device had blood spatter on it and it was not cleaned between enlistees.  The examiner noted that this type of hepatitis C transmission had been recognized by the military, but the appellant had multiple other sources for hepatitis C exposure and, as such, gun inoculation could not be considered the definitive source of transmission.  The examiner indicated she was not aware of an 'outbreak' or large exposure case series from that time period that might corroborate the appellant's claim.  The examiner concluded that it was not at least as likely as not that the appellant acquired hepatitis C through air gun inoculation because of his other significant risk factors.
At his August 2016 hearing before the Board, the appellant testified that when receiving his inoculations in service the area was very bloody.  He stated his belief that the inoculations during service were his most significant risk factor for contracting hepatitis C.  He explained that he did his tattoo himself at the kitchen table, although this was in contrast to his statement in 2009 that his friend performed the tattooing for him.  He denied IV drug use and indicated that the stitches to his forehead after a motor vehicle accident were "minor" and he never required a blood transfusion.  He stated his other injuries did not involve blood covered instruments, specifically he cut his finger while shooting archery and got a few stitches to close it up.  He reported having no body piercings.  He explained that his jail time was in an open facility without bars or locks.  He indicated he did not sleep in a common area and had his own private room.   He could not think of any instance while in jail when he could have been contaminated with hepatitis C.

Upon review of the evidence as a whole and the conflicting medical opinions of record, the Board finds that the VA examination opinion that was based on a review of the claims file and a direct examination of the appellant is more probative than the opinions offered that did not take into account the presence of other risk factors for hepatitis C besides the inoculations.  Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail and whether there was review of the appellant's history.  Prejean v. West, 13 Vet. App. 444 (2000).  In addition, an opinion based upon an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229 (1993)) (holding that the Board is not bound to accept medical opinions that are based upon an inaccurate factual premise); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Here, the private opinions are based on the assumption that the appellant had no other risk factor for hepatitis C than the inoculations.  As explained, this is not the case and as such, the opinions can be afforded little, if any, probative value when considering the merits of the claim.

Of note, there is no regulation issued by the Secretary or statute that requires service connection for hepatitis C when an appellant received inoculations from an air gun.  The Board finds the VA medical opinion to be well reasoned and detailed.  The examiner set forth an accurate history with medical details taken from the appellant's claims file, which renders the opinion especially probative.  Based on a complete review of the record, including the appellant's own assertions, the examiner determined the evidence is against a finding of a relationship between hepatitis C and service and provided a rationale for that opinion.

With regard to such conclusions, the Board notes that service connection may not be based on speculation, remote possibility or plausibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

The Board acknowledges the appellant's belief that his hepatitis C should be service connected.  However, although a layperson can provide evidence as to some questions of etiology, a question about the etiology of hepatitis C or a relationship between such condition and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Rather, such question is a medical matter requiring someone with medical training to resolve.  The record does not show, nor does the appellant contend, that he has specialized education, training, or experience that would qualify him to provide an opinion on the matter.  


Based on the foregoing, the Board finds that the most probative evidence is unfavorable to the claim.  Because the preponderance of the evidence is against the claim, the benefit of-the-doubt does not apply, and the claim must be denied.  38 C.F.R. § 3.303(d); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis C is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


